DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 7/5/2022 has been entered.
Disposition of claims: 
Claim 4 has been canceled.
Claims 1-3 and 5-20 are pending.
Claims 1, 9, and 19-20 have been amended.
The amendments to claims 1, 9, and 19-20 have overcome:
the rejections of claims 1-3, 7-8, 10-11, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Humphries et al. (US 2019/0002488 A1, hereafter Humphries), 
the rejections of Claims 12-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2019/0002488 A1), 
the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2019/0002488 A1), as applied to 1-3, 7-8, 10-14, 16-18, and 20 above, further in view of Liao et al. (US 2003/0170491 A1, hereafter Liao), 
the rejection of claims 1-3, 5-8, and 10-19 under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1, hereafter Lecloux) in view of Boudreault et al. (US 2016/0359122 A1, hereafter Boudreault ‘122) as evidenced by Ahn et al. (“Impact of Interface Mixing on the Performance of Solution Processed Organic Light Emitting Diodes-Impedance and Ultraviolet Photoelectron Spectroscopy Study”, ACS Appl. Mater. Interfaces, 2017, vol. 9, pages 22748-22756, hereafter Ahn), and
the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1) in view of Boudreault et al. (US 2016/0359122 A1) as applied to claims 1-3, 5-8, and 10-19 above, further in view of Kwong et al. (US 2008/0261076 A1, hereafter Kwong) set forth in the last Office Action.
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 30 through the second paragraph of page 32 of the reply filed 7/5/2022 regarding the rejections of claims 1-3, 7-8, 10-11, and 20 under 35 U.S.C. 102(a)(2) by Humphries, the rejections of claims 12-14 and 16-18 under 35 U.S.C. 103 over Humphries, the rejection of claim 15 under 35 U.S.C. 103 over Humphries/Liao set forth in the Office Action of 5/7/2021 have been considered. 
Applicant argues that the presently claimed subject matter is patentable over Humphries.
As outlined above, the rejections have been withdrawn due to the amendments.
However, the general formula (I) of Humphries ([048]) still encompasses Applicant’s Formulas 4 and 5 of the amended claims. In the formula (I) of Humphries, Ar1 can be a polycyclic heteroaromatic group ([049]). Humphries further teaches that the compound of Humphries represented by Formula (I) of Humphries ([011]-[024]) can be used the emitter of the organic electroluminescent device of Humphries ([037], [027]). In combination of secondary references, new grounds of rejections are applied in this Office Action. See details under the 103 rejection section below. The amendments necessitates new grounds of rejections, making this Office Action final.
Applicant’s arguments see the third paragraph of page 32 through the first paragraph of page 35 of the reply filed 7/5/2022 regarding the rejections of claims 1-3, 5-8, and 10-19 under 35 U.S.C. 103 over Lecloux/Boudreault/Ahn, and the rejection of claim 9 under 35 U.S.C. 103 over Lecloux/Boudreault/Kwong set forth in the last Office Action of 5/7/2021 have been considered. 
Applicant argues that Lecloux does not provide any teaching or suggestion regarding the ligand skeletons of formula 4 or formula 5. Applicant further argues that amended claim 1 is patentable from the disclosure of Lecloux, Boudreault ‘122, and Ahn. 
As outlined above, those rejections have been withdrawn. 
Lecloux teaches an Ir complex comprising a phenyl isoquinoline ligand ([090]-[102], [111]). 

    PNG
    media_image1.png
    272
    403
    media_image1.png
    Greyscale

One of differences between Formula L-19 of Lecloux and Applicant’s Formula 4 is that the Formula L-19 of Lecloux has isoquinoline instead of quinazoline. However, Hwang and Han provides motivation why quinazoline is more beneficial than isoquinoline in a red phosphorescent emitter. Therefore, it would have been obvious to substitute isoquinoline to quinazoline based on the teaching of Hwang and Han. New grounds of rejections are applied.
Another difference between the compounds of Lecloux in view of Hwang and Han and Applicant’s Formula 4 is that the latter requires a triazine substituent. However, Lecloux further teaches that shifting color to longer wavelengths can be accomplished by selecting one or more electron-withdrawing substituents at the substitution position R14 through R19 of the formula L-19 ([091]-[093]). Boudreault ‘122 further teach that addition of a triazine group provides a red shift of the light emitting metal complex due to the electron withdrawing effect of the triazine ([059]). Therefore, it would have been obvious to add a triazine group based on the teaching of Lecloux and Boudreault ‘122. New grounds of rejections are applied.
Applicant further argues that 1) Boudreault ‘122 teaches that the triazine is substituted directly on the pyridine ring, and the substitution position of the triazinyl group in the present application is different from the substitution position as taught by Boudreault ‘122, and 2) Boudreault ‘122 does not teach or suggest triazinyl substitution on the phenylquinazoline core and phenyl five-membered heterocyclic pyrimidine core of formulas 4 and 5.
Those rejections have been withdrawn. 
Substitution of an electron withdrawing group of triazine is taught by Lecloux in view of Boudreault ‘122, Hwang, and Han, not just only Boudreault ‘122.
Lecloux teaches that shifting color to longer wavelengths can be accomplished by selecting one or more electron-withdrawing substituents at the substitution position R14 through R19 of the formula L-19 ([091]-[093]). 
Boudreault ‘122 teaches that a triazine group is an electron-withdrawing substituent used as the substituent of a phosphorescent metal complex ([059]). 
Lecloux in view of Boudreault ‘122 suggests benefits of substitution of an electron withdrawing group of triazine to the claimed substitution position.
Furthermore as outlined above, Hwang and Han teaches benefits of substitution of the isoquinoline part of the compounds of Lecloux to quinazoline. Therefore, combination of teaching of Lecloux, Boudreault ‘122, Hwang, and Han provides substitution of triazine group to the claimed substitution position of quinazoline-based ligand. New grounds of rejections are applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2019/0002488 A1, hereafter Humphries) in view of Hwang et al. (“Iridium(III) Complexes with Orthometalated Quinoxaline Ligands: Subtle Tuning of Emission to the Saturated Red Color”, Inorg. Chem. 2005, vol. 44, page 1344-1353, hereafter Hwang), Han et al. (“Efficient orange-red electroluminescence of iridium complexes with 1-(2,6-bis(trifluoromethyl) pyridin-4-yl)isoquinoline and 4-(2,6-bis (trifluoromethyl)pyridin-4-yl)quinazoline ligands”, Dalton Trans. 2017, vol. 46, page 14916, hereafter Han), and Boudreault et al. (US 2016/0359122 A1, hereafter Boudreault ‘122).
Regarding claims 1-3, 7-8, 10, and 20, Humphries discloses a metal complex (Formula (I) in [011]-[024]), wherein M is a transition metal; Ar1 can be a polycyclic heteroaromatic group; Ar2 can be a polycyclic group comprising two or more rings selected from aromatic and heteroaromatic rings; L is a ligand; x is at least 1; y, a, b are each 0 or a positive integer; and R1-R3 are each substituent.

    PNG
    media_image2.png
    239
    429
    media_image2.png
    Greyscale

Humphries does not disclose a specific metal complex having structure of Applicant’s Formula 4; however, Humphries does teach that M can be Ir; Ar2 can be dimethylfluorene, x can be an integer 2; L can be an acetylacetone ligand; and y can be an integer 1 (see example compounds in paragraph [069] including at least the last compound of page 6 and the second compound of page 8).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Formula (I) of Humphries by substituting M with Ir; Ar2 with dimethylfluorene, x with 2; L with an acetylacetone ligand; and y with 1.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Each substitution of M with Ir, Ar2 with dimethylfluorene, x with 2, L with an acetylacetone ligand, and y with 1 in the Formula (I) of Humphries would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified structures for each variable M, Ar2, x, L, and y. Each selection of Ir as M, dimethylfluorene as Ar2, the integer 2 as x, an acetylacetone ligand as L, and the integer 1 as y would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides Modified metal complex of Humphries having structure of the Formula (I) of Humphries, wherein M is Ir; Ar2 is dimethylfluorene, x is 2; L is an acetylacetone ligand; and y is 1.
The ring Ar1 of the Modified metal complex of Humphries is not quinazoline; however, Humphries does teach that Ar1 can be a polycyclic heteroaromatic group ([011]-[024]). Humphries exemplifies isoquinoline as the ring Ar1 ([054]). The difference between quinazoline and isoquinoline is that quinazoline has an additional nitrogen atom in the pyridine ring of isoquinoline.
Hwang discloses an iridium complex used as the emitter of an organic electroluminescent device (Abstract; and page 1349 under “Electroluminescent Devices”).
Hwang teaches that substitution of the isoquinoline to quinazoline in an Ir complex provides lowered LUMO energy and decreased energy gap due to the increased number of electronegative nitrogen atom in the ring (route B4 in Fig. 7; and lines 12-16 of column 2 of page 1352; and lines 16-26 of column 2 of page 1350).
Han discloses an iridium complex used as the emitter of an organic electroluminescent device (Abstract; Scheme 1).
Han teaches that the electroluminescent device comprising the Ir complex having a quinazoline ligand (device G2 in Fig. 7 comprising Ir(tfmpqz)2(acac)) provides better EL performances and lower efficiency roll-off than the device having an isoquinoline ligand (device G1 in Fig. 1 comprising Ir(tfmpiq)2(acac))(Conclusion; Fig. 7; Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Formula (I) of Humphries by substituting the ring Ar1 with quinazoline as taught by Humphries, Hwang, and Han.
The motivation of doing so would have been to provide lowered LUMO energy and decreased energy gap due to the increased number of electronegative nitrogen atom in the ring based on the teaching of Hwang, and better EL performances and lower efficiency roll-off than the device having an isoquinoline ligand based on the teaching of Han.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Humphries teaches that Ar1 can be a polycyclic heteroaromatic group ([011]-[024]). Quinazoline is a polycyclic heteroaromatic group. Substitution of the polycyclic heteroaromatic group with isoquinoline and further substitution of the isoquinoline with quinazoline at the position corresponding to the ring Ar1 of Formula (1) of Humphries would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Metal complex of Humphries as modified by Hwang and Han having structure of Formula (I) of Humphries, wherein M is Ir; Ar1 is quinazoline; Ar2 is dimethylfluorene, x is 2; L is an acetylacetone ligand; and y is 1.
The substituent of the triazine ring of the Metal complex of Humphries as modified by Hwang and Han is not isopropyl; however, Humphries does teach that R3 can be an C1-20 alkyl group ([063]-[064]).
Boudreault ‘122 discloses an iridium complex comprising a triazine substitution group and used for an organic electroluminescent device ([016]-[031]; [105]-[117]).
Boudreault ‘122 teaches that addition of aliphatic sidechains on the triazine provide better external quantum efficiency (EQE) of the metal complex and better thermal stability ([059]).
Boudreault ‘122 exemplifies isopropyl group as the aliphatic sidechain of the triazine group (“1-methylethyl” in [079]; and Compounds B-1074 in [171]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Metal complex of Humphries as modified by Hwang and Han by substituting the substituent of the triazine ring (i.e. the substituent corresponding to R3 of Formula (1) of Humphries) with isopropyl as taught by Humphries and Boudreault ‘122.
The motivation of doing so would have been to provide better external quantum efficiency (EQE) of the metal complex and better thermal stability based on the teaching of Boudreault ‘122.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Humphries  teaches that R3 can be a C1-20 alkyl group ([011]-[024]). Substitution of the C1-20 alkyl group to an isopropyl group as the substituent group of the triazine ring of the compounds of Humphries would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Metal complex of Humphries as modified by Han, Hwang, and Boudreault ‘122 having the following structure.

    PNG
    media_image3.png
    447
    718
    media_image3.png
    Greyscale
, 
wherein the substitution positions of the triazine group is any substitutable positions of the quinazoline ring (i.e. 1 through 5 in the figure above).
The Metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 differs from Applicant’s Formula 4 of claim 1 in that the substitution position of the diisopropyltriazine group is not necessarily substituted to the positions 2-4 in the figure above (corresponding to R1-R3 of Applicant’s Formula 4); however, Humphries does teach that the triazine group can be bound to any available position of the ring Ar1 ([068]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 by substituting the diisopropyltriazine to the position corresponding to any one of positions 2-4 in the figure above (i.e. positions corresponding to R1 through R3 of Applicant’s Formula 4), based on the teaching of Humphries.
There are only five substitutable positions in the quinazoline ring. Among them, the position 5 in the figure above is too close to the dimethylfluorene ring such that it would provide an unstable resultant compound, if the triazine group was substituted to the position 5. Thus, there are four substitutable positions in the quinazoline ring. Substitution of the diisopropyltriazine group to any one of 1 through 4 substitution positions would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
Additionally, the five possible resultant compounds are position isomers with similar compounds in which the diisopropyltriazine group is substituted to any one of positions 2-4.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 such that the diisopropyltriazine group is substituted to one of positions 2-4 of the quinazoline ring of the compound. A compound in which the compound having the diisopropyltriazine group is substituted to one of positions 2-4 of the quinazoline ring would represent a position isomer of the compound wherein the diisopropyltriazine group is substituted to any one of positions 1-5. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner.
The modification provides the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 which has same structure as the Metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 as shown above, except that the diisopropyltriazine group is substituted to one of positions 2-4 of the quinazoline ring in the figure above.
The ligand La of the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 has identical structure as Applicant’s Formula 4, wherein R1- R9 are each hydrogen, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (R7 is isopropyl), a substituted or unsubstituted aryl group having 6 to 30 carbon atoms (R8 is phenyl) or a substituted or unsubstituted heteroaryl group having 3 to 30 carbon atoms (one of R1-R3 is a substituted triazine); in Formula 4, at least one of R1 to R3 is Formula 6; X1, X3, and X5 are each N; X2 and X4 are each CR; R is a substituted alkyl group having 1 to 20 carbon atoms (isopropyl); and Formula 6 is a substituted or unsubstituted triazine group, meeting all the limitations of claims 1-3, 7-8, 10, and 20.
Regarding claim 5, the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 reads on all the features of claim 1-3, 7-8, 10, and 20, as outlined above.

    PNG
    media_image4.png
    454
    717
    media_image4.png
    Greyscale

Neither claim 1 nor claim 5 claims that the substituents R7 and R8 do not join to form a ring with adjacent substituents. Based on the disclosure in the instant specification, it appears that two adjacent substituents of the metal complex of the instant invention are optionally joined to form a ring ([068], [094]).
As marked in the dashed rectangle and the dashed circle of the figure above, the substituent at the position R7 is interpreted as a substituted alkyl group having 1 to 20 carbon atoms (isopropyl), and the substituent at the position R8 is interpreted as a substituted aryl group having 6 to 30 carbon atoms (phenyl). The isopropyl at the position R7 and the phenyl at the position R8 happen to join with each other to form a fused ring. The isopropyl group at the position R and hydrogen at the position R9 read on the limitations of claims 5.
Therefore, the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 reads on all the limitations of claims 5.
Regarding claim 11, the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 reads on all the features of claim 1-3, 5, 7-8, 10, and 20, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb to be partially or fully deuterated.
Therefore, the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 reads on all the limitations of claim 11.
Regarding claims 12-13, 16, and 18, the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 reads on all the features of claim 1-3, 5, 7-8, 10, and 20, as outlined above.
Humphries discloses an organic electroluminescent device (Example 1 in Table 2; [207]-[212]; and Fig. 1) comprising an anode (ITO), an emissive layer comprising the Host 1 of Humphries ([212]) as a host and the Compound Example 1 of Humphries as an emitter, and a cathode (Al), wherein the emissive layer is equated with an organic layer.
Humphries does not exemplify a specific device comprising the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122; however, Humphries does teach that the compound of Humphries represented by Formula (I) of Humphries ([011]-[024]) can be used the emitter of the organic electroluminescent device of Humphries ([037], [027]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 by using the compound as the emitter of the device of Humphries (Example 1) as taught by Humphries.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 is encompassed by Formula (I) of Humphries. Humphries teaches that the compound of Humphries represented by Formula (I) can be used the emitter of the organic electroluminescent device of Humphries ([037], [027]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 comprising an anode (ITO), an emissive layer comprising the Host 1 of Humphries as a host and the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 as an emitter, and a cathode (Al), wherein the emissive layer is equated with an organic layer, meeting all the limitations of claims 12-13 and 16.
The emissive layer material comprising the Host 1 of Humphries and the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 is equated with a formulation, meeting all the limitations of claim 18.
Regarding claim 14, the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 reads on all the features of claims 12-13, 16, and 18, as outlined above.
The device comprises an anode (ITO), an emissive layer comprising the Host 1 of Humphries as a host and the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 as an emitter, and a cathode (Al), wherein the emissive layer is equated with an organic layer.
The Organic electroluminescent device of Humphries as modified by Hwang, Han, and Boudreault ‘122 reads on the claim limitation above but fail to teach that the device emits red to near-infrared light.
It is reasonable to presume that the Modified electroluminescent device of Humphries comprising the metal complex of Humphries emits red to near-infrared light.
Support for said presumption is found in the use of like materials which result in the claimed property.
The color of the emitting light of an organic electroluminescent device is determined by the color of the emitter of the device. 
The instant specification discloses that the metal complex of the invention can obtain deep red and near infrared luminescence ([009]-[010]).
The metal complex of the invention is represented by one of Applicant’s Formulas 1-5 ([011]). The Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 has identical structure as Formula 4 as outlined above. 
Thus, the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 can obtain deep red and near infrared luminescence.
The Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 comprising the metal complex of Humphries used as the emitter emits red to near-infrared light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 17, the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 reads on all the features of claims 12-13, 16, and 18, as outlined above.
The device comprises an anode (ITO), an emissive layer comprising the Host 1 of Humphries as a host and the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 as an emitter, and a cathode (Al), wherein the emissive layer is equated with an organic layer.
The host compound (Host 1 of Humphries) of the device does not read on the limitation of claim 17; however, Humphries does teach a triazine compound (the first compound in [087]) can be used as the host of the device of Humphries ([079]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 by substituting the host (Host 1 of Humphries) with the triazine compound of Humphries, as taught by Humphries.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Host 1 of Humphries and the triazine compound of Humphries are known alternative host compound used for the device of Humphries. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of triazine compound of Humphries would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The device comprises an anode (ITO), an emissive layer comprising the triazine compound of Humphries as a host and the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 as an emitter, and a cathode (Al), wherein the emissive layer is equated with an organic layer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2019/0002488 A1), as applied to 1-3, 5, 7-8, 10-14, 16-18, and 20 above, further in view of Liao et al. (US 2003/0170491 A1, hereafter Liao).
Regarding claim 15, the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 reads on all the features of claims 12-13, 16, and 18, as outlined above.
The device comprises an anode (ITO), an emissive layer comprising the Host 1 of Humphries as a host and the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122 as an emitter, and a cathode (Al), wherein the emissive layer is equated with an organic layer.
The device does not emits white light.
Liao discloses a stacked electroluminescent devices wherein blue, green, and red electroluminescent units are stacked to enable the device to emit white light at greatly improved efficiency and operational lifetime ([072]; Fig. 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electroluminescent device of Humphries as modified by Han, Hwang, and Boudreault ‘112 by staking blue, green, and red electroluminescent units to make a white-light-emitting electroluminescent device, as taught by Liao. 
The motivation of doing so would provide the electroluminescent device with white light emission at greatly improved efficiency and operational lifetime, as taught by Liao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light electroluminescent device.
The resultant device is a white-light emitting electroluminescent comprising the Position isomer of the metal complex of Humphries as modified by Hwang, Han, and Boudreault ‘122, meeting all the limitation of claim 15.

Claims 1-3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lecloux et al. (US 2011/0260140 A1, hereafter Lecloux) in view of Kwong et al. (US 2008/0261076 A1, hereafter Kwong), Boudreault et al. (US 2016/0359122 A1), Hwang et al. (“Iridium(III) Complexes with Orthometalated Quinoxaline Ligands: Subtle Tuning of Emission to the Saturated Red Color”, Inorg. Chem. 2005, vol. 44, page 1344-1353), and Han et al. (“Efficient orange-red electroluminescence of iridium complexes with 1-(2,6-bis(trifluoromethyl) pyridin-4-yl)isoquinoline and 4-(2,6-bis (trifluoromethyl)pyridin-4-yl)quinazoline ligands”, Dalton Trans. 2017, vol. 46, page 14916).
Regarding claims 1-3, 5-10, 12-13, 15-18, and 20 Lecloux discloses a white light-emitting organic electroluminescent device (Fig. 1a; [051]; and Abstract) comprising anode (3 in Fig. 1a), an emissive layer (“a red light-emitting layer”, 10 in Fig. 1a), and a cathode (11 in Fig. 1a). 

    PNG
    media_image1.png
    272
    403
    media_image1.png
    Greyscale

Lecloux discloses a metal complex used as the red/red-orange electroluminescent material and represented by IrL2Y, wherein L is a phenylisoquinoline ligand of Formula L-19, and Y is a monoanionic bidentate ligand ([090]-[102], [111]).
Lecloux does not disclose a specific organic electroluminescent device comprising the metal complex comprising the ligand L of Formula L-19 of Lecloux, wherein R14-R20 and R22 are each hydrogen, and R21 and R23 are each methyl, and the ligand Y is acetylacetone (acac).
However, Lecloux does teach that the metal complex IrL2Y of Lecloux can be used as the red/red-orange electroluminescent material of the device of Lecloux ([090]). Furthermore, Lecloux teaches that R14 through R23 can be H and alkyl ([091], [095]-[096]) and Y can be Formula Y-1, wherein R11 is methyl and R12 is hydrogen ([100]-[102]).
Kwong exemplifies a red/red-orange electroluminescent material used as the light emitting layer dopant of an organic electroluminescent device (Compound 22 in [038], Table 2; and Device 22a in [181]).

    PNG
    media_image5.png
    201
    465
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Lecloux (Fig. 1a) by incorporating Compound 22 of Kwong into the emissive layer of the device (“a red light-emitting layer”, 10 in Fig. 1a), as taught by Lecloux.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound 22 of Kwong is encompassed by the metal complex IrL2Y of Lecloux, wherein L is a phenylisoquinoline ligand of Formula L-19 of Lecloux; R14-R20 and R22 are each H; R21 and R23 are each alkyl; Y is Y-1 of Lecloux; R11 is alkyl; and R12 is H. Lecloux further teaches that the metal complex of Lecloux can be used as the red/red-orange electroluminescent material of the device of Lecloux. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong comprising an anode, an emissive layer comprising Compound 22 of Kwong, and a cathode.
The White light-emitting organic electroluminescent device of Lecloux as modified by Kwong does not have a host in the emissive layer; however, Lecloux does teach that the emissive layer can include a host material ([112]). Lecloux further teaches a carbazole compound as the host material ([113]-[114]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong by incorporating a carbazole host material into the emissive layer as taught by Lecloux.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). There are finite number of exemplified host materials disclosed by Lecloux. The selection of a carbazole host material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong (2) comprising an anode, an emissive layer comprising Compound 22 of Kwong as an emitter and a carbazole compound as a host, and a cathode.
The Compound 22 of Kwong does not have a triazine substituent; however, a triazine group is a known electron-withdrawing group, and Lecloux does teach that an electron-withdrawing substituent can be substituted to R14 through R19 of Formula L-19 of Lecloux ([091]-[093]).
Lecloux further teaches that shifting color to longer wavelengths can be accomplished by selecting one or more electron-withdrawing substituents at the substitution position R14 through R19 of the formula L-19 ([091]-[093]).
Boudreault ‘122 teaches that a triazine group is an electron-withdrawing substituent used as the substituent of a phosphorescent metal complex ([059]).
Boudreault ‘122 further teaches that addition of a triazine group provides a red shift of the light emitting metal complex due to the electron withdrawing effect of the triazine ([059]).
Boudreault ‘122 further teaches that addition of aliphatic side chains on the triazine provides better external quantum efficiency and better thermal stability ([059]). 
Boudreault ‘122 exemplifies a diisopropyltriazine group, 
    PNG
    media_image6.png
    112
    190
    media_image6.png
    Greyscale
, (a substituent of Compound B-1074 in [165]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 22 of Kwong by substituting a diisopropyltriazine group at one of six substitutable positions of the isoquinoline unit of the phenylisoquinoline ligand of the Compound 22 of Kwong (i.e. the substitution positions corresponding to R14 through R19 of Formula L-19 of Lecloux), as taught by Lecloux and Boudreault ‘122. 
The motivation of doing so would have been to shift the emission color to longer wavelengths and provide better external quantum efficiency and better thermal stability, as taught by Lecloux and Boudreault ‘122.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Lecloux teaches that shifting color to longer wavelengths can be accomplished by substituting an electron-withdrawing group at one of substitution positions of the isoquinoline unit (corresponding to R14 through R19 of the formula L-19 of Lecloux). There are total six substitution positions in the isoquinoline unit of the Compound 22 of Kwong. Among the six positions, three positions at the fused benzene ring corresponding to R1-R3 of Applicant’s Formula 4 of claim 1, read on the limitation of the instant claims. Selection three substitution positions out of total 6 possible substitution positions would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, selection of the diisopropyltriazine group from the finite number of exemplified triazine groups disclosed by Boudreault ‘122 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
Furthermore, regarding the substitution position of the diisopropyltriazine group, the metal complexes having the diisopropyltriazine group substituted at any one of substitutable positions of the quinoline unit are position isomers with similar compounds in which the compounds having the diisopropyltriazine group substituted to one of positions corresponding to R1-R3 of Applicant’s Formula 4 meet the claim limitation. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Metal complex of Lecloux as modified by Kwong, and Boudreault ‘122 by substituting diisopropyltriazine group such that the diisopropyltriazine group is substituted to one of positions corresponding to R1-R3 of Applicant’s Formula 4. A compound in which the diisopropyltriazine group is substituted to one of positions corresponding to R1-R3 of Applicant’s Formula 4 would represent position isomers of the metal complexes which can be produced based on teaching of Lecloux, Kwong, and Boudreault ‘122. One of ordinary skill in the art would expect that having each respective structure would act in similar manner.
The modification provides the Position isomer of the metal complex of Lecloux as modified by Kwong and Boudreault ‘122.

    PNG
    media_image7.png
    345
    868
    media_image7.png
    Greyscale

The modification also provides the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong and Boudreault ‘122 comprising an anode, an emissive layer comprising the Position isomer of the metal complex of Lecloux as modified by Kwong and Boudreault ‘122 as an emitter and a carbazole compound as a host, and a cathode.
The Position isomer of metal complex of Lecloux as modified by Kwong and Boudreault ‘122 comprises isoquinoline unit which does not read on the limitation of Applicant’s Formula 4 of claim 1.
Hwang discloses an iridium complex used as the emitter of an organic electroluminescent device (Abstract; and page 1349 under “Electroluminescent Devices”).
Hwang teaches that substitution of the isoquinoline to quinazoline in an Ir complex provides lowered LUMO energy and decreased energy gap due to the increased number of electronegative nitrogen atom in the ring (route B4 in Fig. 7; and lines 12-16 of column 2 of page 1352; and lines 16-26 of column 2 of page 1350).
Han discloses an iridium complex used as the emitter of an organic electroluminescent device (Abstract; Scheme 1).
Han teaches that the electroluminescent device comprising the Ir complex having a quinazoline ligand (device G2 in Fig. 7 comprising Ir(tfmpqz)2(acac)) provides better EL performances and lower efficiency roll-off than the device having an isoquinoline ligand (device G1 in Fig. 1 comprising Ir(tfmpiq)2(acac))(Conclusion; Fig. 7; Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Metal complex of Lecloux as modified by Kwong and Boudreault ‘122 by substituting isoquinoline with quinazoline, as taught by Hwang and Han.
The motivation of doing so would have been to provide lowered LUMO energy and decreased energy gap due to the increased number of electronegative nitrogen atom in the ring based on the teaching of Hwang, and better EL performances and lower efficiency roll-off than the device having an isoquinoline ligand based on the teaching of Han.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han.

    PNG
    media_image8.png
    367
    873
    media_image8.png
    Greyscale

The ligand La of the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han has identical structure as Applicant’s Formula 4, wherein R1-R9 are each hydrogen or a substituted heteroaryl group having 3 to 30 carbon atoms (diisopropyltriazine); in Formula 4, at least one of R1 to R3 is Formula 6; X1, X3, and X5 are each N; X2 and X4 are each CR; R is a substituted alkyl group having 1 to 20 carbon atoms (isopropyl); and Formula 6 is a substituted or unsubstituted triazine group, meeting all the limitations of claims 1-3, 5-10, and 20.
The modification also provides the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han comprising an anode, an emissive layer comprising the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han as an emitter and a carbazole compound as a host, and a cathode, wherein the emissive layer material is a formulation, meeting all the limitations of claims 12-13 and 15-18. 
Regarding claim 11, the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han reads on all the features of claim 1-3, 5-10, and 20, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb to be partially or fully deuterated.
Therefore, the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han reads on all the limitations of claim 11.
Regarding claim 14, the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han reads on all the features of claim 12-13 and 15-18, as outlined above.
The White light-emitting organic electroluminescent device of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han comprising an anode, an emissive layer comprising the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han as an emitter and a carbazole compound as a host, and a cathode
The White light-emitting organic electroluminescent device of Lecloux as modified by Boudreault ‘122, Hwang, and Han reads on the claim limitation above but fail to teach that the device emits red to near-infrared light.
It is reasonable to presume that White light-emitting organic electroluminescent device of Lecloux as modified by Boudreault ‘122, Hwang, and Han emits red to near-infrared light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the metal complex of the invention can obtain deep red and near infrared luminescence ([009]-[010]). The metal complex of the invention is represented by one of Applicant’s Formulas 1-5 ([011]). 
The Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han has identical structure as Formula 4 as outlined above and has similar structure as Applicant’s specific example compound Ir(La4-75)2Lb106 ([154]) which has maximum emission wavelength of 709 nm ([157]). Furthermore, the ligand La of the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han has identical structure as Applicant’s specific embodiment of La4-36, La4-74, or La4-112 of the instant specification ([096]).
Thus, the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han emit deep red and near infrared luminescence.
The White light-emitting organic electroluminescent device of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han comprises multiple emissive layers (Fig. 1a of Lecloux) to emit white light, wherein the layer comprising the Position isomer of metal complex of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han emits red to near-infrared light.
Therefore, the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han should emit red to near-infrared light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the White light-emitting organic electroluminescent device of Lecloux as modified by Kwong, Boudreault ‘122, Hwang, and Han is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-3, 5-8, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0336520 A1, hereafter Boudreault ‘520) in view of Boudreault et al. (US 2016/0359122 A1).
Regarding claims 1-3, 5-8, 10, 12-13, and 16-19, Boudreault ‘520 discloses a metal complex comprising a ligand LA comprising Formula I ([061]), wherein ring A can be a 6-membered carbocyclic ring; R is fused to ring B and has a structure of Formula II; X1-X4 are carbon or nitrogen; at least two adjacent of X1-X4 are carbon and fuse to R; X can be S; R1-R4, R’ and R” can be hydrogen, alkyl, heteroaryl, or combinations thereof; at least one of R1 and R4 comprises a chemical group selected from the ground consisting of alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, and combinations thereof; LA is coordinated to a metal M ([061]-[071]). Boudreault ‘520 disclose an exemplary structure of the ligand LA (the fourth ligand in [089]).

    PNG
    media_image9.png
    305
    618
    media_image9.png
    Greyscale

Boudreault ‘520 exemplifies Compound 3676 ([149]) as shown below.

    PNG
    media_image10.png
    280
    593
    media_image10.png
    Greyscale

Boudreault ‘520 exemplifies an organic light emitting device ([173] and Table 3) comprising an anode (ITO), a hole transport layer, an emission layer comprising Compound H as a host and Compound 3616 as a dopant, an electron transport layer, and a cathode (Al).
The ligand LA of the Compound 3676 of Boudreault ‘520 has similar structure as Applicant’s Formula 5 of claim 1. The only difference between two compounds is that the Compound 3676 of Boudreault ‘520 has hydrogen at the position corresponding to R3 of Formulas I and II of Boudreault ‘520 (marked by an arrow in the figure above), but the claimed ligand requires a triazine substituent represented by Applicant’s Formula 6 at least one of positions corresponding R3 and R4 of Formulas I and II of Boudreault ‘520.
However, Boudreault ‘520 does teach that R3 can be a heteroaryl ([068]). Boudreault ‘520 exemplifies triazine as the heteroaryl ([054]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 3676 of Boudreault ‘520 by substituting the hydrogen atom at the position corresponding to R3 of Formulas I and II of Boudreault ‘520 with a triazine group, as taught by Boudreault ‘520.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a triazinyl group are exemplified substituents at the position corresponding to R3 of Formulas I and II of Boudreault ‘520. Substitution of hydrogen with a triazinyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Triazine is one of finite number of exemplified heteroaryl substituents. The selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Modified Compound 3676 of Boudreault ‘520 which has identical structure as the Compound 3676 of Boudreault ‘520 except that the substituent at the position corresponding to R3 of Formulas I and II of Boudreault ‘520 is a triazine group.
Boudreault ‘520 does not exemplifies a specific ligand LA comprising an alkyl-substituted triazine group; however, Boudreault ‘520 does teach that R3 can be a combination of alkyl and heteroaryl ([068]). Boudreault ‘520 exemplifies isopropyl (“1-methylethyl”) as the alkyl ([047]). Boudreault ‘520 exemplifies triazine as the heteroaryl ([054]).
Boudreault ‘122 discloses an iridium complex comprising a triazine substitution group and used for an organic electroluminescent device ([016]-[031]; [105]-[117]).
Boudreault ‘122 teaches that addition of aliphatic sidechains on the triazine provide better external quantum efficiency (EQE) of the metal complex and better thermal stability ([059]).
Boudreault ‘122 exemplifies isopropyl group as the aliphatic sidechain of the triazine group (“1-methylethyl” in [079]; and Compounds B-1074 in [171]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound 3676 of Boudreault ‘520 by substituting the triazine group at the position corresponding to R3 of Formulas I and II of Boudreault ‘520 with diisopropyltriazinyl group 
    PNG
    media_image11.png
    142
    162
    media_image11.png
    Greyscale
, as taught by Boudreault ‘520 and Boudreault ‘122.
The motivation of substituting two isopropyl groups to the triazinyl group would have been to provide better external quantum efficiency (EQE) of the metal complex and better thermal stability based on the teaching of Boudreault ‘122.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both triazine and alkyl-substituted triazine are allowable substituents at the position corresponding to R3 of Formulas I and II of Boudreault ‘520. Substitution of triazine with diisopropyltriazine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of isopropyl as the alkyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122.

    PNG
    media_image12.png
    309
    758
    media_image12.png
    Greyscale

The ligand La of the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 has identical structure as Applicant’s Formula 5, wherein R1- R9 are each hydrogen, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (R1 is isopropyl; and R7 and R9 are each methyl) or a substituted or unsubstituted heteroaryl group having 3 to 30 carbon atoms (R2 is diisopropyltriazine); in Formula 5, at least one of R1 and R2 is Formula 6; X1, X3, and X5 are each N; X2 and X4 are each CR; R is a substituted alkyl group having 1 to 20 carbon atoms (isopropyl); and Formula 6 is a substituted or unsubstituted triazine group, meeting all the limitations of claims 1-3, 5-8, 10, and 19.
The modification also provides the Electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 comprising an anode (ITO), a hole transport layer, an emission layer comprising Compound H of Boudreault ‘520 as a host and the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 as a dopant, an electron transport layer, and a cathode (Al), wherein the emission layer is an organic layer, meeting all the limitations of claims 12-13, and 16-17. 

    PNG
    media_image13.png
    271
    432
    media_image13.png
    Greyscale

The emissive layer material comprising the Compound H of Boudreault ‘520 and Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 is equated with a formulation, meeting all the limitations of claim 18.
Regarding claim 11, the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 reads on all the features of claim 1-3, 5-8, 10-11, and 19, as outlined above.
Applicant claims “La and Lb can be partially or fully deuterated.”
The claim term, “can be” does not require La and/or Lb to be partially or fully deuterated.
Therefore, the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 reads on all the limitations of claim 11.
Regarding claim 14, the Organic electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 reads on all the features of claims 12-13, 16, and 18, as outlined above.
The device comprises an anode (ITO), a hole transport layer, an emission layer comprising Compound H of Boudreault ‘520 as a host and the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 as a dopant, an electron transport layer, and a cathode (Al), wherein the emission layer is an organic layer.
The Organic electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 reads on the claim limitation above but fail to teach that the device emits red to near-infrared light.
It is reasonable to presume that the Modified electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 emits red to near-infrared light.
Support for said presumption is found in the use of like materials which result in the claimed property.
The color of the emitting light of an organic electroluminescent device is determined by the color of the emitter of the device. 
The instant specification discloses that the metal complex of the invention can obtain deep red and near infrared luminescence ([009]-[010]).
The metal complex of the invention is represented by one of Applicant’s Formulas 1-5 ([011]). The Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 has identical structure as Formula 5 as outlined above. Furthermore, the ligand La of the complex has identical backbone structure as Applicant’s specific example ligand La5-221 ([096]).
Thus, the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 obtain deep red and near infrared luminescence.
The Organic electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 comprising the metal complex of Humphries used as the emitter should emit red to near-infrared light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2019/0002488 A1), as applied to 1-3, 5-8, 10-14, and 16-19 above, further in view of Liao et al. (US 2003/0170491 A1).
Regarding claim 15, the Organic electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 reads on all the features of claims 12-13, 16, and 18, as outlined above.
The device comprises an anode (ITO), a hole transport layer, an emission layer comprising Compound H of Boudreault ‘520 as a host and the Metal complex of Boudreault ‘520 as modified by Boudreault ‘122 as a dopant, an electron transport layer, and a cathode (Al), wherein the emission layer is an organic layer.
The device does not emits white light.
Liao discloses a stacked electroluminescent devices wherein blue, green, and red electroluminescent units are stacked to enable the device to emit white light at greatly improved efficiency and operational lifetime ([072]; Fig. 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electroluminescent device of Boudreault ‘520 as modified by Boudreault ‘122 by staking blue, green, and red electroluminescent units to make a white-light-emitting electroluminescent device, as taught by Liao. 
The motivation of doing so would provide the electroluminescent device with white light emission at greatly improved efficiency and operational lifetime, as taught by Liao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light electroluminescent device.
The resultant device is a white-light emitting electroluminescent comprising the Position isomer of the metal complex of Boudreault ‘520 as modified by Boudreault ‘122, meeting all the limitation of claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786